Citation Nr: 0701590	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include Wolff-Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel

INTRODUCTION

The veteran served on active service from July 1961 to March 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 RO rating decision that, denied service 
connection for a cardiovascular disability, to include Wolff-
Parkinson-White syndrome.  The veteran filed a notice of 
disagreement (NOD) April 2003.  The RO issued a statement of 
the case (SOC) in July 2003, and the veteran filed a 
substantive appeal via letter later that month and filed a 
(VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2003.  

In November 2003, the Board remanded the matter on appeal to 
the RO to schedule a hearing before the RO, as requested.  In 
an August 2004 letter, the veteran was notified that his 
hearing was scheduled on September 7, 2004 at the RO in 
Columbia, South Carolina RO.  In an undated correspondence, 
the veteran withdrew the request for a formal RO hearing.  On 
September 7, 2004, the veteran had an informal hearing 
conference with the Decision Review Officer, the report of 
which is associated with the claims file.  September 2004 and 
November 2004 supplemental SOCs (SSOCs) reflect the RO's 
continued the denial of service connection for a 
cardiovascular disability, to include Wolff-Parkinson-White 
syndrome.

For the reasons expressed below, the matter on appeal is, 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A review of the record reveals that in a January 1960 
enlistment to inactive U. S. Naval Reserve medical history, 
the veteran noted that he experienced chest pain/pressure, 
and palpitation or pounding heart.  On physical examination, 
the examiner assessed the veteran's heart as normal.

In a July 1961 Report of Medical History prepared in 
conjunction with enlistment examination, the veteran noted, 
in category 20, that he experienced dizziness or fainting 
spells, soaking sweats, shortness of breath, and palpitations 
or pounding heart.  The examiner opined that items checked in 
category 20 were part of a symptom complex-anxiety which did 
not deter the functioning of the veteran at that time, and he 
believed that the veteran was able to carry out his duties in 
the military service at that time.  On physical examination, 
the examiner assessed the veteran's heart and vascular 
systems as normal..  

Within six months of service entry, service medical records 
reflect treatment for palpitations and tachycardia episodes, 
etiology unknown.  In a January 1962 Portsmouth U. S. Naval 
Hospital Medical Board Report, the examiner noted the 
veteran's history of tachycardia two years prior to admission 
with more frequent recent occurrences.  The veteran was 
diagnosed with tachycardia, paroxysmal, atrial due to Wolff-
Parkinson-White Syndrome.  The veteran was discharged from 
service by the Medical Evaluation Board in March 1962.

In an August 2004 medical statement, S. Humphrey, M.D. opined 
that, without clinical question, the first manifestation of 
the veteran's Wolff-Parkinson-White Syndrome  occurred while 
he was on active duty with the United States Navy in 1960, at 
which time he would have been 19 years of age.  He further 
stated that this was a typical age for initial clinical 
manifestation of the Wolff-Parkinson-White Syndrome (which 
resulted in the veteran's discharge from service);  however, 
the precise trigger was unclear and would remain so.

Although acknowledging Dr. Humphrey's statement, the RO 
denied the claim for on the basis that a disabling condition 
was not shown.  The Board notes the RO, like the Board, 
cannot render an independent medical determination.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991). 

Given the above, the Board finds that the current record is 
insufficient, and that further medical development of the 
claim is warranted.  See 38 U.S.C.A. § 5103A.  A 
cardiovascular examination is needed to obtain a medical 
determination as to whether the veteran currently suffers 
from a cardiovascular disability for compensation purposes, 
to include, or as due to, Wolff-Parkinson-White Syndrome; 
and, if so, the relationship, if any, between the disability 
and service.  

Hence, the RO should arrange for the veteran to undergo VA 
cardiovascular examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may result in a denial of the claim for service 
connection.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The should also invite the veteran to submit all evidence in 
his possession, and ensure that its notice to the appellant 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards as regards notice pertinent to the five elements of a 
claim for service connection-particularly, disability rating 
and effective date, as appropriate.  The RO should 
specifically request that the veteran provide specific 
authorization to enable it to obtain outstanding records from 
Robert L. Smoak; M.D., Stephen H. Humphrey, M.D.; Columbia 
Cardiology Associates, Providence Hospital, Columbia, SC; 
Columbia Heart Clinic PA; and Baptist Medical Center at 
Columbia, Columbia, SC.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
specifically request that the veteran 
provide authorization to enable the RO to 
obtain any pertinent outstanding records 
of Dr. Robert L. Smoak, 1739 Villagepark 
Dr., Orangeburg, SC 29118; Dr. Stephen H. 
Humphrey, Providence Hospital, 1655 
Bernadin Ave. Ste. 220, Columbia, SC 
29204; Columbia Cardiology Associates, 
1655 Brabham St., Ste. 220, Columbia, SC 
29204; Providence Hospital, 2435 Forest 
Dr., Columbia, SC 29204; Columbia Heart 
Clinic, P.A.; and Baptist Medical Center 
at Columbia, Taylor at Marion, Columbia, 
SC 29220. 

The RO should also ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as regards service connection 
claims, as appropriate, and the letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses  are associated with the 
veteran's claims file, or the time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA cardiovascular examination, by 
a physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests and studies deemed 
warranted by the examiner should 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report).  All clinical findings should be 
reported in detail.

The examiner should clearly indicate 
whether the veteran has a cardiovascular 
disability for compensation purposes, to 
include, or as due to Wolff-Parkinson-
White syndrome.  If a cardiovascular 
disability is diagnosed, the examiner 
should offer an opinion as to whether (a) 
such disability pre-existed service, and 
if so, (b) whether the disability was 
aggravated (permanently worsened) beyond 
the natural progression during, or as a 
result of military service; or if not, 
(c) whether the disability was first 
manifested in service or is otherwise 
medically related to service.  In 
rendering the requested opinion, the 
physician should consider and address the 
symptoms reported before and at 
enlistment, the MEB report, and the 
August 2004 statement of Dr. Humphrey.  

The physician should set forth all 
examination findings, along with the 
complete rationale for any conclusions 
expressed, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



